Citation Nr: 1726404	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-11 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for asbestos lung disease for the period prior to November 30, 2016.

2.  Entitlement to a rating in excess of 10 percent for asbestos lung disease for the period beginning November 30, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel



INTRODUCTION

The Veteran served on active duty from March 1963 to March 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for asbestos lung disease, evaluated as noncompensable, from December 30, 2010.  An October 2012 rating decision awarded an increased 10 percent rating for asbestos lung disease from December 30, 2010.  

In May 2015, the Board remanded this matter for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a total disability rating based on individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.   Here, however, in a November 2016 VA respiratory disorders examination report, the Veteran stated that he retired in 2010 as a machinist because " it was time to retire."  He also stated that he would not have been able to work around coolant anymore because of his asthma, and that he needed to be in a clean environment with good air quality so his asthma would not be exacerbated.  The Board notes that, in addition to asbestosis, the Veteran has a diagnosis of asthma, which is not service-connected.  Thus, the statement does not raise the issue of unemployability by reason of a service-connected disorder.  Moreover, the Board finds the statement is not a contention of unemployability on the whole, but, rather an indication that the asthma made him unfit for his then-current occupation.  As such, a claim of a TDIU is not raised by the record or by the Veteran.

As will be discussed below, an increase in the evaluation of asbestosis to 60 percent is warranted as least as early as the November 2016 VA examination.  However, because VA pulmonary function test (PFT) results for November 20, 2014 appear to be missing from the record, the Board cannot determine whether such evaluation is warranted prior to the November 2016 VA examination.  Accordingly, the Board has bifurcated the issue as reflected on the title page.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).

The issue of an evaluation in excess of 10 percent prior to November 30, 2016, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Beginning November 30, 2016, the Veteran's service-connected asbestosis is manifested by a Forced Vital Capacity (FVC) of no worse than 85 percent predicted; and by Diffusion Capacity of the Lung to Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 54 percent of predicted, under 38 C.F.R. § 4.97, Diagnostic Code 6833.


CONCLUSION OF LAW

Beginning November 30, 2016, the criteria for a 60 percent disability rating for service-connected asbestosis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6833 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that neither the Veteran nor his attorney have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran's service-connected asbestosis is rated under Diagnostic Code 6833 and has been assigned a 10 percent disability rating.  Diagnostic Code 6833 is rated under the General Rating Formula for Interstitial Lung Disease.  Under the General Rating Formula for Interstitial Lung Disease, a 10 percent disability rating is warranted for Forced Vital Capacity (FVC) of 75 to 80 percent predicted, or Diffusion Capacity of the Lung to Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted.  A 30 percent disability rating is warranted for FVC of 65 to 74 percent predicted, or DLCO (SB) of 56 to 65 percent predicted.  A 60 percent disability rating is warranted for FVC of 50 to 64 percent predicted, or DLCO (SB) of 40 to 55 percent predicted, or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent disability rating is warranted for FVC of less than 50 percent predicted, or DLCO (SB) less than 40 percent of predicted, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or cor pulmonale or pulmonary hypertension, or requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6833 (2016).

Pursuant to 38 C.F.R. §4.96 (d) (2016) (titled "Special provisions regarding evaluation of respiratory conditions"), post-bronchodilator PFT results are to be used when "applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes."  See 38 C.F.R. §4.96 (d)(5) (2016).

Pursuant to 38 C.F.R. § 4.96(a) (2016), ratings under Diagnostic Codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Rather, "[a] single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation."  38 C.F.R. § 4.96 (a) (2016).  Here, the Veteran is service-connected for only one respiratory disorder.

Here, upon a June 2011 VA respiratory disorders examination, the examiner reviewed the Veteran's history of lung disorders and noted an asthma component to the Veteran's lung condition.  The Veteran reported dyspnea on moderate exertion, non-productive cough, productive cough, and wheezing.  The examiner found no evidence of congestive heart failure or pulmonary hypertension.  Pulse oximetry showed 98 percent saturation on room air.  Pulmonary function tests show FVC was 101 percent of predicted.  These values were noted to be post bronchodilator testing.  The interpretation was mild obstructive airway disease.  The examiner found no evidence of cor pulmonale.  

A September 2012 VA respiratory conditions examination noted the Veteran had less stamina related to his lung conditions, however, he did not require outpatient oxygen therapy.  Exercise capacity testing was not performed.  Pulmonary function testing showed post-bronchodilator FVC of 97 percent and DLCO (SB) of 77 percent of predicted.

A July 2015 VA respiratory disorders examination was performed.  Pre-bronchodilator pulmonary function tests revealed FVC at 87 percent of predicted and DLCO (SB) at 80 percent of predicted.  Post-bronchodilator tests results showed FVC at 104 percent of predicted.  Post bronchodilator DLCO was not reported.  COPD, asthma and asbestosis were equally involved in lung functioning, according to the examiner.  Exercise capacity testing was not performed.  The Veteran indicated he was able to walk about a mile without stopping, though he would have to slow down at times.  He also reported poor endurance with exertional activities in general.

A July 21, 2016, referencing PFTs performed "today" appears to be referring to the external private record from February 1, 2016, discussed below.  September 2016 VA pulmonary function tests show FVC was 93 percent of predicted pre-bronchodilator, with an 11 percent increase in FVC results, post-bronchodilator.   

A November 2016 VA respiratory examination included the results of pulmonary function testing.  Pre-bronchodilator results show FVC at 65 percent of predicted and DLCO at 54 percent of predicted.  Post-bronchodilator testing showed FVC was 85 percent of predicted.  The examiner found that severe persistent asthma was predominantly responsible for the limitation in pulmonary function.  The Veteran was found not to require outpatient oxygen therapy.

Private treatment records also describe the Veteran's disability picture.  June 2010 private treatment records show, on simple spirometry, that the best FVC was 119 percent of predicted.  The examiner stated "this is really within normal limits, some very minimal obstruction not excluded."

An October 2010 private treatment record reports the results of September 2010 PFTs.  The record indicates there was mild obstructive lung disease with a bronchodilator response air trapping, and a preserved diffusion.  The diffusing capacity was 100 percent of predicted.  FVC findings were not furnished.

February 2012 private treatment records show treatment for an exacerbation of chronic obstructive lung disease with an asthmatic component.

August 2012 private pulmonary function tests show that pre-bronchodilator FVC was 95 percent of predicted, and DLCO was 92 percent.  Post-bronchodilator FVC was 98 percent.  DLCO was not reported.

August 2014 private treatment records state "subjectively, the patient feels well.  He has no increasing shortness of breath, chest congestion, sputum production or hemoptysis."

February 2016 private treatment records show FVC was 65 percent of predicted.  Diminished midflow rates were reported.  It was noted that these results were consistent with severe obstruction and are quite significantly worse than in August 2012 and November 2014.

In March 2016, the Veteran was admitted to the hospital for shortness of breath and found to be in acute heart failure and new onset atrial fibrillation after treatment with outpatient with antibiotics and steroids.  He received treatment with diuresis and antibiotics.  Pulmonary function tests taken during the hospital admission show FVC was 73 percent of predicted, pre-bronchodilator, and it was 83 percent of predicted, post-bronchodilator.  DLCO was 84 percent.

Based on the foregoing, the Board finds that an evaluation of 60 percent beginning as of the date of the November 2016 VA examination is warranted.  In that regard, the Veteran's DLCO (SB) results of 54 percent meet the criteria for the 60 percent evaluation.  Based on FVC, the Veteran's results would be noncompensable.  As the Board uses the results most favorable to the Veteran, the DLCO (SB) results are controlling in this case.

A 100 percent evaluation is not warranted because there was no evidence to show FVC was less than 50 percent predicted, DLCO (SB) was less than 40 percent predicted, maximum exercise capacity was less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, cor pulmonale or pulmonary hypertension were present, or that the Veteran requires outpatient oxygen therapy.  Affirmative evidence in the record shows that FVC and DLCO (SB) were greater than the criteria for a 100 percent evaluation, that cor pulmonale and pulmonary hypertension were not present, and that the Veteran does not need outpatient oxygen therapy.


ORDER

Beginning November 30, 2016, an evaluation of 60 percent for asbestosis is warranted.


REMAND

The Board finds that further development is required prior to adjudicating the issue of an evaluation in excess of 10 percent for asbestosis prior to November 30, 2016.  See 38 C.F.R. § 19.9 (2016).  In that regard, records development is needed.  Specifically, a November 20, 2014 VA treatment record notes that "PFTs were done today.  Results in health summary."  However, no report of the PFT results appears to be of record.  Therefore, remand is warranted to associate these test results with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the November 20, 2014 VA pulmonary function test results.  If for some reason, these results are not available, make the appropriate findings for the record and provide notice to the Veteran in accordance with appropriate regulations.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


